

Exhibit 10.3
GRANT NOTICE

--------------------------------------------------------------------------------

fhna05.jpg [fhna05.jpg]
Executive RSUs
[Recipient Name]
You have been granted an award of restricted stock units (“RSUs”) of First
Horizon National Corporation (“FHNC”):
Amount of Award:
Restricted Stock Units
Grant Date:
___________, 2018
Governing Plan:
Equity Compensation Plan
Vesting Date:
March 2, 2021









--------------------------------------------------------------------------------





This award of RSUs is granted under the Governing Plan specified above, and is
governed by the terms and conditions of that Plan and by policies, practices,
and procedures (“Procedures”) of the Compensation Committee (that administers
the Plan) that are in effect from time to time during the vesting period. Also,
this award is subject to the terms and restrictions of FHNC’s Compensation
Recovery Policy (“Policy”) as in effect during the vesting period. Amendments to
any of those documents after the Grant Date may apply to this award.
This award is subject to possible reduction or forfeiture in advance of vesting
in accordance with the Governing Plan, the Procedures, and the Policy. As of the
Grant Date, the Procedures provide (among other things) that: (a) forfeiture
generally will occur immediately upon termination of employment—you must remain
continuously employed by FHNC or one of its subsidiaries through the close of
business on the Vesting Date; but (b) if your termination of employment occurs
because of your death, permanent disability, or approved retirement (normal or
early), the RSUs generally will be forfeited pro-rata in proportion to the part
of the vesting period during which you are not employed. The Committee or its
delegate will document death or determine whether disability or retirement
status has been achieved and apply pro-rationing. RSUs may be suspended pending
any such determinations and approvals. In any of those cases in (b), vesting of
the non-forfeited RSUs will accelerate unless, in the case of approved
retirement, the Committee determines otherwise.
Normal retirement occurs at or after age 65 with at least 5 years of service,
and early retirement occurs at or after age 55 with at least 15 years of
service. In the case of retirement: retirement treatment must be approved by the
Committee; the Committee may impose conditions to receiving such treatment; and
the Committee may deviate from pro-rationing. The Committee’s general
requirements to approve retirement are described in the Procedures.
Other forfeiture provisions apply to this RSU award. Currently the Governing
Plan and Policy provide for forfeiture of this award or recovery of amounts paid
if you engage in certain types of misconduct. This award is subject to
forfeiture or recovery to the extent required by applicable capital conservation
rules or other regulatory requirements. Also, this award will be forfeited, or
if already vested you must pay in cash to FHNC the gross pre-tax value of this
award measured at vesting, if during the restriction period applicable to this
award: (1) you are terminated for Cause as defined in the Governing Plan; or (2)
you, either on your own behalf or on behalf of any other person or entity, in
any manner directly or indirectly solicit, hire, or encourage any person who is
then an employee or customer of FHNC or any and all of its subsidiaries or
affiliates to leave the employment of, or to end, diminish, or move any of his,
her, or its accounts or relationships with, FHNC or any and all of its
subsidiaries or affiliates. The restriction period for this award begins on the
Grant Date and ends on the second anniversary of the Vesting Date. By accepting
this RSU award, you acknowledge that FHNC may reduce or offset other amounts
owed to you, including but not limited to wages, bonuses, or commissions owed,
among other things, to satisfy any repayment obligation.
The Committee reserves the right, in its sole discretion, to waive forfeiture or
accelerate vesting in whole or part. You have no right to any waiver or
acceleration. If a request for a waiver were granted, only the units not covered
by the waiver would forfeit.
RSUs are not shares of stock, have no voting rights, and are not transferable.
Each RSU that vests will result in one share of FHNC common stock being issued
to you, subject to withholding for taxes. Subject to provisions of the Governing
Plan, the Committee may choose to pay all or a portion of vested RSUs in cash,
based on the fair market value of FHNC common stock on the Vesting Date.
Your RSUs will accrue cash dividend equivalents to the extent cash dividends are
paid on common shares prior to vesting. From the Grant Date until the Vesting
Date, dividend equivalents accumulate (without interest) as if each RSU were an
outstanding share. To the extent that RSUs vest, the accumulated dividend
equivalents associated with vested RSUs will be paid in cash shortly after
vesting. Dividend equivalents associated with forfeited RSUs likewise are
forfeited. Stock splits and stock dividends will result in a proportionate
adjustment to the number of RSUs as provided in the Plan and Procedures.
Vesting is a taxable event for you. Your withholding and other taxes will depend
upon FHNC’s stock value on the Vesting Date and the amount of dividend
equivalents paid to you. As of the Grant Date, the Committee’s Procedures
provide that FHNC will withhold shares and cash at vesting in the amount
necessary to cover your withholding taxes; however, the Procedures may be
changed at any time. You are not permitted to make any election in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended, to include
in your gross income for federal income tax purposes the value of this award
this year. If you make a Section 83(b) election, this award will forfeit.
QUESTIONS ABOUT YOUR RSU AWARD?
Important information concerning the Governing Plan and this RSU award is
contained in a prospectus. Copies of the current prospectus (including all
applicable supplements) are delivered separately, and you may request a copy of
the Governing Plan or prospectus at any time. If you have questions about your
RSU award or need a copy of the Governing Plan, related prospectus, or current
Procedures, please contact Fidelity Investment’s Executive Relationship Officer
at ______________. For all your personal stock incentive information, you may
view your award and other information on Fidelity’s website at
_________________.






--------------------------------------------------------------------------------







a8k2018424exh103execr_image2.jpg [a8k2018424exh103execr_image2.jpg]












